DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 5 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election between Species 1 and 2 has been treated as an election without traverse (MPEP § 818.01(a)). Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Applicant's election with traverse of Species 3 in the reply filed on 5 January 2022 is acknowledged. The traversal is on the ground(s) that Species 3 and 4 are not patentably distinct. Upon further reconsideration and in view of the Applicant’s remarks, the restriction requirement between Species 3 and 4 is withdrawn. However, the restriction requirement between Species 3/4, Species 5, and Species 6 is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. Specifically, please see paragraphs 40 and 49-51 of the specification. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for 

Drawings
The drawings are objected to because Figure 1 should be labeled Figure 1A. See paragraphs 16 and 39 of the specification.
Figures 1B and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). See also Figure 1, which is labeled as Prior Art, and paragraph 39.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31, 35, 43, and 55 (see Figure 2) and 103 (see Figures 8A, 9A, and 10A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 6, it appears that “phenomenology” should be replaced with “phenomena”.
In paragraph 45, “designating the a proposed” should be replaced with “designating the proposed” or “designating a proposed”.
In paragraph 53, it appears that the second reference to “Figure 11” should be replaced with “Figure 12” since reference numerals 161, 163, and 165 are present in Figure 12 but not Figure 11.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
The paragraph numbers
In claim 1, “creating a coarse feature in a substrate characterized by edges and surfaces that can be geometrically improved” should be revised to make it clearer that it is the coarse feature, and not the substrate, that is characterized by the edges or surfaces that can be geometrically improved. For example, the language at issue can be replaced with “creating a coarse feature in a substrate, the coarse feature characterized by edges and surfaces that can be geometrically improved”.
In claim 2, “TPP” should be replaced with “two-photon polymerization (TPP)” or “two-photon polymerization”.
Appropriate correction is required.

Claim Interpretation
The claims are being interpreted in accordance with the definitions provided in paragraphs 9-15 of the specification. Note the terms “micro machined”, “coarse feature”, and “geometrically improved” in claim 1. In addition, the term “micro deposition” in claim 1 is being interpreted based on the definition of “micro machined”, i.e., the deposition has a resolution ranging from nanometers to micrometers. The term “refined edge or channel” in claim 2 is being interpreted based on the definition of “improvement in geometry”, i.e., the geometry of the deposited edge or channel is more faithful to the desired pattern than the geometry of the coarse feature. Note that step b) involves improving the edges and surfaces of the feature.
Claim 1 refers to “a coarse feature… characterized by edges and surfaces that can be geometrically improved” (emphasis added). In other words, a single feature has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0175631 (“Crocker”).
Regarding claim 1, Crocker discloses a method of refining the geometry of micro machined features comprising the steps of:
Id.) characterized by edges and surfaces that can be geometrically improved (see Figures 1 and 2 and paragraphs 2, 10, and 123);
b) undertaking micro deposition of material to improve the edges and surfaces of the feature (see Figures 1 and 2 and paragraphs 2, 10, 11, and 123).
Please note that claim 1 does not currently specify how the coarse feature is created, e.g., by laser machining.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0022614 (“Herrmann”).
Regarding claim 1, Herrmann discloses a method of refining the geometry of micro machined features comprising the steps of:
a) creating a coarse feature (the damaged portion 404 or the surface 502; see Figures 4 and 5 and paragraphs 41 and 42) in a substrate (the threaded portion 420 or the bored portion 500; see Id.) characterized by edges and surfaces that can be geometrically improved (see Id.);
b) undertaking micro deposition of material to improve the edges and surfaces of the feature (see Id.; see also paragraph 46 and Figure 8A; paragraph 46 states that the additive manufacturing repair process can be multiphoton photopolymerization, which is a micro/nanoscale process).

claim 2, Herrmann discloses wherein step b further comprises using TPP to deposit a refined edge or channel (see paragraph 46; multiphoton photopolymerization is another name for two-photon polymerization).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/John J DeRusso/Examiner, Art Unit 1744 

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726